ON MOTION TO REVIEW SUPERSEDEAS BOND
PER CURIAM.
Reversed. In this appeal from an order in proceedings supplementary, the appellant requested a “Motion to Stay and Su-persedeas Bond.” The trial court granted a “stay of execution” upon the filing of a supersedeas bond in the amount of $10,-000.00. The order on appeal subjected defendants’ property to levy for a domesticated judgment in excess of $500,000. The evidence indicates that the judgment debt- or’s equity in the properties amounts to several hundreds of thousands of dollars. The bond does not cover this value, nor were any conditions set to assure the preservation of the properties’ value pending appeal. The purpose of setting a superse-deas bond is to protect the party in whose favor judgment was entered in the event the judgment is affirmed on appeal. Pabian v. Pabian, 469 So.2d 189, 191 (Fla. 4th DCA 1985). We reverse and remand for further proceedings as the bond set is patently inadequate. Pablan.
GLICKSTEIN, C.J., WARNER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.